DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claim 1 and the newly added claims 48 – 66  are pending in the present application.
Claims 2 – 47 are cancelled.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 15, 27 – 31 and 42 – 47), drawn towards a compound of Formula (I); a composition comprising a compound of Formula (II) and a kit comprising said compound or composition, in the reply filed on September 16, 2022 is acknowledged. Claims 2 – 15, 27 – 31 and 42 – 47 have been canceled. Newly added claims 48 – 60 are drawn towards a compound of Formula (I); a compound of Formula (II); and a pharmaceutical composition comprising a compound of claim 1. Said claims are directed towards the same scope as the claims previously grouped as part of the Invention of Group I. Thus, the new Group I is claims 1 and 48 – 60.
Newly added claims 61 – 66 are drawn towards a method of treating obesity or an obesity-related disease or disorder comprising administering to a subject a compound of claim 1. Said claims are directed towards the same scope as the claims previously grouped as part of the Invention of Group II. Thus, the new Group II is claims 61 – 66. Claims 61 – 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Further, Applicant has specifically elected the compound ERX-1168 as presented below:

    PNG
    media_image1.png
    326
    436
    media_image1.png
    Greyscale

	wherein, in the compound of Formula (I):
R1 is -NHCOR5, wherein R5 is C1 alkyl;
R2 is -H;
R3 is O;
R4 is -OCH3 when R3 is O and a double bond is present between C2 and R3.

	wherein, in the compound of Formula (II):
R1 is -NHCOR5, and R5 is C1 alkyl.

Search: Applicant noted that the present claims 1, 48 – 49, 52 – 58 and 60 read upon the elected species. Since claims 50 – 51 and 59 do not read upon the elected species, said claims are hereby withdrawn from further consideration as being drawn to nonelected species. Applicant’s elected species is found to be free of prior art. However, the present claims 1, 48 – 49, 52 – 58 and 60 would be rejected under nonstatutory double patenting rejection as being unpatentable over the claims 1 – 10 of U.S. Patent 10,662,218 B2 (US ‘218). Therefore, search has not been further expanded to include the full scope of the elected claims.

Priority

    PNG
    media_image2.png
    73
    420
    media_image2.png
    Greyscale

U.S. Provisional Application 62/245,356 provides sufficient support for the entire scope of the present claims 1, 48 – 49, 52 – 58 and 60. Therefore, the claims are examined with an effective filing date of October 23, 2015 (filing date of the U.S. Provisional Application ‘356).
Information Disclosure Statement
The information disclosure statements filed on November 23, 2020; and September 21, 2022 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 48 – 49, 52 – 58 and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 10 of U.S. Patent No. 10,662,218 B2 (US ‘218), as disclosed in the information disclosure statement filed on September 21, 2022. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn towards the same art-related subject matter.
	The independent claim 1 in US ‘218 is drawn towards a compound of Formula (I). Claim 7 in US ‘218 specifically recites the compound  ERX-1168 as presented below:

    PNG
    media_image1.png
    326
    436
    media_image1.png
    Greyscale

	Regarding claims 1, 48 – 49, 52 – 54 and 56 – 57, US ‘218 teaches the compound of Formula (I), wherein:
R1 is -NHCOR5, wherein R5 is C1 alkyl;
R2 is -H;
R3 is O;
R4 is -OCH3 when R3 is O and a double bond is present between C2 and R3.

	Regarding claims 55 and 58, US ‘218 teaches the compound of Formula (II), wherein:
R1 is -NHCOR5, and R5 is C1 alkyl.

	Regarding claim 60, claim 8 in US ‘218 teaches a pharmaceutical composition comprising a compound of claim 1.
	Therefore, the present claims conflict with those of the US ‘218 Patent.

Conclusion 
Claims 1, 48 – 49, 52 – 58 and 60 are rejected.
Claims 50 – 51, 59 and 61 – 66 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626      

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626